FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30058

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00144-EJL

  v.
                                                 MEMORANDUM *
ERNESTO CASTILLO-HEREDIA, a.k.a.
Arm Abogado-Rivera, a.k.a. Armando
Eduardo Abogado-Rivera, a.k.a. Heredia
Ernesto Castillo, a.k.a. Jesus Garcia, a.k.a.
Armando E. A. Rivera, a.k.a. Armando
Eduardo Rivera, a.k.a. Armando Eduardo
Rivera-Abogado,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ernesto Castillo-Heredia appeals from his guilty-plea conviction and 78-

month sentence for illegal reentry in violation of 8 U.S.C. § 1326(a). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Castillo-Heredia’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief have

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    10-30058